--------------------------------------------------------------------------------

SIXTH AMENDMENT TO CREDIT AGREEMENT,
LIMITED WAIVER AND CONSENT


                          This SIXTH AMENDMENT TO CREDIT AGREEMENT, LIMITED
WAIVER AND CONSENT (this “Amendment”), is made and entered into as of August 1,
2016 (the “Sixth Amendment Closing Date”), among NORTHSTAR HEALTHCARE
ACQUISITIONS, L.L.C., a Delaware limited liability company (the “Borrower”), the
other Credit Parties party hereto, the financial institutions party hereto
(collectively, the “Lenders” and individually each a “Lender”), and HEALTHCARE
FINANCIAL SOLUTIONS, LLC, a Delaware limited liability company (as the successor
in interest to GENERAL ELECTRIC CAPITAL CORPORATION), as administrative agent
for the Secured Parties (in such capacity, “Agent”), and as a Lender, and
Swingline Lender.

W I T N E S S E T H:

                          WHEREAS, the Borrower, the other Credit Parties party
thereto, the Lenders party thereto and Agent are parties to that certain Credit
Agreement, dated as of March 31, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders committed to make certain loans and other financial accommodations
to the Borrower upon the terms and conditions set forth therein;

                          WHEREAS, Northstar Healthcare Holdings, Inc.
(“Holdings”), together with certain third party joint venture parties, invested
in (the “Dallas JV Investment”) Athelite Holdings LLC, a Texas limited liability
company (“Athelite”), which manages an ambulatory surgery center in Dallas
formerly operated as Microsurgery Institute of Dallas, and as a result, Holdings
directly owned 57.98% of the outstanding ownership interests of Athelite and
Athelite directly owns 70% of the outstanding ownership interests of Dallas
Metro Surgery Center LLC, a Texas limited liability company (“Dallas Metro”);

                          WHEREAS, Holdings transferred all of its ownership
interests in Athelite to Borrower pursuant to the Bill of Sale, Assignment and
Assumption Agreement, dated as of July 7, 2016, by and between Holdings and
Borrower (the “Dallas Transfer”);

                          WHEREAS, a Default or an Event of Default, as
applicable, has occurred pursuant to (a) Section 7.1(c) of the Credit Agreement
due to (i) the Dallas JV Investment and the Credit Parties’ failure to comply
with (x) Section 5.4 of the Credit Agreement, which prohibits Investments by the
Credit Parties and their Subsidiaries and (y) Section 5.12(c) of the Credit
Agreement, which prohibits Holdings from owning Stock or Stock Equivalents of
any company other than Borrower and (ii) the Dallas Transfer and the Credit
Parties’ failure to comply with (x) Section 5.2 of the Credit Agreement, which
prohibits the sale, assignment, lease, conveyance, transfer, or disposition of
any Property and (y) Section 5.6 of the Credit Agreement, which prohibits
transactions with Affiliates and (b) Section 7.1(d) of the Credit Agreement due
to the Dallas JV Investment and the Credit Parties’ failure to comply with (i)
Section 4.3(j) of the Credit Agreement, which requires notice from the Borrower
to Agent of the creation, establishment or acquisition of any Subsidiary and
(ii) Section 4.13(b) of the Credit Agreement, which requires (among other
things) the Credit Parties to deliver certain joinder and other documentation
with respect to certain Domestic Subsidiaries and Foreign Subsidiaries
(collectively, the “Dallas Defaults”);

                          WHEREAS, an Event of Default has occurred pursuant to
Section 7.1(c) of the Credit Agreement due to Borrower’s failure to comply with
the requirements set forth in Section 6.1 of the Credit Agreement (Leverage
Ratio) for the period ended March 31, 2016 (as in effect prior to giving effect
to this Amendment) (the “Financial Covenant Default”);

                          WHEREAS, an Event of Default has occurred pursuant to
Section 7.1(c) of the Credit Agreement due to Borrower’s failure to comply with
the requirements set forth in Section 5.4 of the Credit Agreement (including
clause (k) of Section 5.4 of the Credit Agreement), which prohibits the Credit
Parties from making certain Investments in excess of $500,000 in the aggregate
at any one time (the “Other Investments Default”);

--------------------------------------------------------------------------------

                          WHEREAS, an Event of Default has occurred pursuant to
Section 7.1(c) of the Credit Agreement due to the Credit Parties’ failure to
comply with Section 5.5 of the Credit Agreement (including clause (h) of Section
5.5 of the Credit Agreement), which prohibits Indebtedness of Nobilis Health
Corp., a corporation formed under the laws of the province of British Columbia
(“Parent”) pursuant to the Subordinated Guaranty from exceeding $7,000,000 (the
“Plano Debt Default”);

                          WHEREAS, a Default or an Event of Default, as
applicable, has occurred pursuant to Section 7.1(d) of the Credit Agreement due
to the Credit Parties’ failure to comply with the requirements set forth in
Section 4.5(i) of that certain Fourth Amendment to Credit Agreement dated as of
March 11, 2016 (the “Fourth Amendment”), among the Borrower, the other Credit
Parties party thereto, the Lenders party thereto, and Agent, which requires the
Credit Parties to have delivered, on or prior to June 9, 2016, evidence in form
and substance satisfactory to Agent that the following UCC financing statements
naming Victory Medical Center Houston, LP, as debtor, have been terminated: (A)
file no. 14-0023553932 filed with the Texas Secretary of State on July 24, 2014
in favor of Signature Financial LLC and Bank of the West, (B) file no.
14-0028289165 filed with the Texas Secretary of State on September 4, 2014 in
favor of Signature Financial LLC and Bank of the West, and (C) file no.
15-0013086246 filed with the Texas Secretary of State on April 28, 2015 in favor
of Primedia Group, LLC (the “Financing Statements Default);

                          WHEREAS, an Event of Default has occurred pursuant to
Section 7.1(c) of the Credit Agreement due to the Credit Parties’ failure to
comply with Section 4.3(a) of the Credit Agreement, which requires notice from
the Borrower to Agent of the occurrence or existence of any Default or Event of
Default, including the Dallas Defaults, the Financial Covenant Default, the
Other Investments Default, the Plano Debt Default and the Financing Statements
Default (the “Notice Default” and, together with the Dallas Defaults, the
Financial Covenant Default, the Other Investments Default, the Plano Debt
Default and the Financing Statements Default, the “Specified Events of
Default”);

                          WHEREAS, Parent and the Borrower desire to enter into
a Purchase Agreement with L. Philipp Wall, M.D. P.C. (“Wall P.C.”), Arizona
Center for Minimally Invasive Surgery, LLC (“ACMIS”), Arizona Vein & Vascular
Center, LLC (“AVVC”), and L. Philipp Wall, individually (the “Arizona Purchase
Agreement”) with the intent of acquiring, directly, or indirectly through
newly-formed subsidiaries, all or substantially all of the assets of Wall P.C.,
ACMIS and AVVC;

                          WHEREAS, the Borrower and the other Credit Parties
have requested that Agent and the Lenders (a) consent to certain Credit Parties
entering into the Arizona Purchase Agreement, (b) amend the Credit Agreement in
certain respects, as set forth herein, (c) waive the Specified Events of
Default, and (d) waive the delivery of a Control Agreement with respect to
Borrower’s equity interests in Athelite Holdings LLC; and

                          WHEREAS, Agent and the Lenders are willing to amend
certain provisions of the Credit Agreement, consent to certain Credit Parties
entering into the Arizona Purchase Agreement, and waive the Specified Events of
Default, all subject to and in accordance with the terms and conditions
specified herein.

                          NOW, THEREFORE, in consideration of the foregoing, and
the respective agreements, warranties and covenants contained herein, the
parties hereto agree, covenant, and warrant as follows:

-2-

--------------------------------------------------------------------------------

SECTION 1      DEFINITIONS.

            1.1        Interpretation. All capitalized terms used herein
(including the recitals hereto) shall have the respective meanings assigned
thereto in the Credit Agreement unless otherwise defined herein.

SECTION 2     AMENDMENT.

            Subject to the terms and conditions of this Amendment, including,
without limitation, the representations, warranties, and covenants in Section 6
hereof and the conditions precedent to the effectiveness of this Amendment in
Section 7 hereof:

            2.1        Section 3.19, Section 3.21. Effective as of the Sixth
Amendment Closing Date, each instance of the phrase “as of the Closing Date” set
forth in Section 3.19 and Section 3.21 of the Credit Agreement is hereby deleted
and replaced with the phrase “as of August 1, 2016”;

            2.2        Section 5.1. Effective as of the Sixth Amendment Closing
Date, each instance of the phrase “on the Closing Date” set forth in Section 5.1
of the Credit Agreement is hereby deleted and replaced with the phrase “as of
August 1, 2016”.

            2.3        Section 3.19. Effective as of the Sixth Amendment Closing
Date, the first sentence of Section 3.19 of the Credit Agreement is hereby
deleted and replaced in its entirety as follows:

            “Except as set forth in Schedule 3.19, as of August 1, 2016, no
Credit Party and no Subsidiary of any Credit Party (a) has any Subsidiaries, (b)
is engaged in any joint venture or partnership with any other Person, or (c)
owns any Stock of any other Person.”

            2.4        Section 5.4(l) . Effective as of the Sixth Amendment
Closing Date, Section 5.4(l) of the Credit Agreement is hereby amended by
deleting the word “and” following “Northstar Healthcare Subco, LLC;”.

            2.5        Section 5.4(m) . Effective as of the Sixth Amendment
Closing Date, clause (v) of Section 5.4(m) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

     “(v)        unless otherwise agreed to in writing by the Agent, no later
than three (3) Business Days prior to consummating such Investment, the Borrower
Representative shall have delivered to the Agent a certificate signed by a
Responsible Officer demonstrating, in reasonable detail, compliance with the
foregoing clauses (i) through (iv); and”

            2.6        Section 5.4. Effective as of the Sixth Amendment Closing
Date, Section 5.4 of the Credit Agreement is hereby amended by inserting the
following text as Section 5.4(n):

     “one or more Investments which in the aggregate will not exceed $2,000,000
at any time outstanding in NH Anesthesia Health Network, PLLC.”

            2.7        Section 5.5(h) . Effective as of the Sixth Amendment
Closing Date, Section 5.5(h) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

     “(h)        Indebtedness of Parent pursuant to the Subordinated Guaranty,
which in no event shall exceed $7,050,000 at any time outstanding and shall at
all times be subject to the Plano Subordination Agreement.”

-3-

--------------------------------------------------------------------------------

            2.8        Section 6.1. Effective as of March 31, 2016, Section 6.1
of the Credit Agreement is hereby amended by replacing the Maximum Leverage
Ratio set forth opposite March 31, 2016 with “3.05 to 1.00” .

            2.9        Section 11.1. Effective as of the Sixth Amendment Closing
Date, Section 11.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Subsidiary” in its entirety as follows:

            “‘Subsidiary’ means, with respect to any Person, any corporation,
partnership, joint venture, limited liability company, association or other
entity, the management of which is, directly or indirectly, controlled by, or of
which an aggregate of more than fifty percent (50%) of the voting Stock is, at
the time, owned or controlled directly or indirectly by, such Person or one or
more Subsidiaries of such Person; provided that (i) Plano Hospital shall not be
considered a Subsidiary of any Credit Party until such time that the Plano Debt
has been repaid in full and (ii) none of Athelite Holdings LLC, a Texas limited
liability company, Dallas Metro Surgery Center LLC, a Texas limited liability
company, and Nobilis Health Networks, Inc., a Texas nonprofit corporation, and
their respective subsidiaries shall be considered a Subsidiary of any Credit
Party.”

            2.10      Schedules to Credit Agreement and Guaranty and Security
Agreement. The information set forth in Annex 1 hereby amends and restates in
its entirety the information set forth in Schedules 1 through 5 to the Guaranty
and Security Agreement and Schedules 3.19, 3.21 and 5.1 of the Credit Agreement.
By acknowledging and agreeing to this Amendment, each of the undersigned hereby
agrees that the information set forth in Annex 1 may be attached to the Guaranty
and Security Agreement and the Credit Agreement, as applicable, and that the
Collateral listed on Annex 1 to this Agreement shall be and become part of the
Collateral referred to in the Guaranty and Security Agreement and shall secure
all Secured Obligations (as defined in the Guaranty and Security Agreement).

SECTION 3     CONSENT.

            In reliance upon the representations, warranties and covenants of
the Credit Parties contained in Section 6 hereof, and subject to the
satisfaction of each of the terms and conditions of this Amendment, including,
without limitation, those set forth in Section 7 hereof, Agent and Lenders
hereby consent to Parent and the Borrower entering into the Arizona Purchase
Agreement, subject to the prior review and approval of the Arizona Purchase
Agreement by Agent, in Agent’s sole discretion. The consent contained herein
shall be limited precisely as written and relate solely to above-specified
Credit Parties entering into the Arizona Purchase Agreement, and not, for the
avoidance of doubt, the consummation of the transactions contemplated thereby,
which transactions remain subject to the review and approval of the Lenders and
Agent, unless expressly permitted under the Credit Agreement.

SECTION 4     LIMITED WAIVER.

            Subject to the satisfaction of each of the terms and conditions of
this Amendment, including, without limitation, those set forth in Section 7
hereof, Agent and Lenders party hereto hereby waive the Specified Events of
Default; provided that nothing in this Agreement is intended or shall be
construed to be a waiver by Agent or Lenders of any Default or Event of Default
that may currently exist or hereafter occur after giving effect to this
Amendment, other than, in each case, the Specified Events of Default. Solely
with respect to the Borrower’s Pledged Uncertificated Stock (as defined in the
Guaranty and Security Agreement) in Athelite Holdings LLC, the Agent and the
Lenders hereby waive the requirement set forth in Section 4.2 of the Guaranty
and Security Agreement to deliver a Control Agreement.

-4-

--------------------------------------------------------------------------------

SECTION 5     ACKNOWLEDGMENTS

            5.1        Acknowledgment of Obligations. All Obligations, together
with interest accrued and accruing thereon, and fees, costs, expenses and other
charges now or hereafter payable by the Credit Parties to the Lenders under any
of the Loan Documents, are unconditionally owing by the Credit Parties, all
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

            5.2        Acknowledgment of Liens. Each of the Credit Parties
hereby acknowledges, confirms and agrees that Agent on behalf of the Lenders has
and shall continue to have valid, enforceable and perfected first priority Liens
(subject to certain Permitted Liens) upon and security interests in the
Collateral heretofore granted by the Credit Parties to Agent on behalf of the
Lenders pursuant to the Loan Documents.

            5.3        Binding Effect of Documents. Each of the Credit Parties
hereby acknowledges, confirms and agrees that: (a) each of the Loan Documents to
which it is a party has been duly executed and delivered to Agent, and each is
in full force and effect as of the date hereof, (b) the agreements and
obligations of each Credit Party contained in the Loan Documents and in this
Amendment constitute the legal, valid and binding obligations of such Credit
Party, enforceable against it in accordance with their respective terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability, and no Credit Party has a valid defense to the enforcement of
such obligations and (c) Agent and the Lenders are and shall be entitled to the
rights, remedies and benefits provided for them in the Loan Documents and
applicable law.

SECTION 6     REPRESENTATIONS, WARRANTIES AND COVENANTS

            Borrower and each of the other Credit Parties hereby further
represent, warrant, and covenant with and to Agent and the Lenders as follows:

            6.1        Representations and Warranties. After giving effect to
this Amendment, each of the representations and warranties made by or on behalf
of the Credit Parties to Agent and the Lenders in all of the Loan Documents was
true and correct in all material respects when made and is true and correct in
all material respects on and as of the date of this Amendment with the same full
force and effect as if each of such representations and warranties had been made
by such Person on the date hereof and in this Amendment, except to the extent
that such representation and warranty expressly relates to an earlier date (in
which event such representations and warranties were true and correct in all
material respects as of such earlier date) and except for changes therein
expressly permitted or expressly contemplated by the Credit Agreement or this
Amendment.

            6.2        Binding Effect of Documents. This Amendment and the other
Loan Documents have been duly executed and delivered to Agent and the Lenders by
the Borrower and each of the other Credit Parties and are in full force and
effect, as modified hereby.

            6.3        No Conflict, Etc. The execution and delivery and
performance of this Amendment by the Borrower and each of the other Credit
Parties will not violate any federal, state or any other material law, rule,
regulation or order or material contractual obligation of such Person in any
material respect and will not result in, or require, the creation or imposition
of any Lien (other than the Liens created by the Collateral Documents or any
Permitted Liens) on any of its Properties or revenues.

            6.4        Events of Default. No Events of Default, other than the
Specified Events of Default, as waived in Section 4 of this Amendment, are
continuing as of the date hereof. The parties hereto acknowledge, confirm, and
agree that any material misrepresentation by any Credit Party or any failure of
any Credit Party to comply with the covenants, conditions and agreements
contained in this Amendment shall constitute an Event of Default under the
Credit Agreement.

-5-

--------------------------------------------------------------------------------

SECTION 7     CONDITIONS TO EFFECTIVENESS

            7.1        Conditions Precedent. The effectiveness of the terms and
provisions of this Amendment shall be subject to each of the following
conditions precedent having been satisfied as determined in Agent’s sole
discretion prior to the Sixth Amendment Closing Date:

            (a)        Agent shall have received one or more counterparts of
this Amendment, duly executed and delivered by the Credit Parties and the
Lenders;

            (b)        Agent shall have received the final execution copy of the
Arizona Purchase Agreement, in form and substance satisfactory to Agent, in its
sole discretion; and

            (c)        All reasonable out-of-pocket costs and expenses
referenced in Section 9.5 of the Credit Agreement that have been invoiced to the
Borrower shall have been paid or reimbursed by the Borrower, including, without
limitation, those relating to this Amendment.

            7.2        Conditions Subsequent. In addition, the Borrower shall
satisfy (as determined in Agent’s sole discretion) the following conditions
subsequent on or prior to August 22, 2016 (as such date may be extended by Agent
in its sole discretion, the “Post-Closing Date”), provided that if the Borrower
fails to satisfy such conditions subsequent by the Post-Closing Date, then this
Amendment and the limited waiver set forth herein shall automatically and
without further action be rendered null and void and the Specified Events of
Default shall be reinstated ab initio, it being expressly agreed that the effect
of such nullification and reinstatement will be to permit Agent and Lenders, in
their sole discretion, to exercise any and all of their rights and remedies as
if the limited waiver set forth herein never occurred; further provided that if
the Borrower fails to satisfy the condition subsequent set forth in clause (a)
below by the Post-Closing Date, the Borrower shall pay to Agent on the
Post-Closing Date, a sum equal to 0.50% of the aggregate amount of the
Commitments:

            (a)        The Borrower shall have delivered to Agent a joinder
agreement with respect to Plano Hospital together with each other document,
instrument and agreement related thereto as required pursuant to Section 4.13(b)
of the Credit Agreement or as otherwise requested by Agent in its reasonable
discretion; and

            (b)        The Borrower shall have delivered evidence in form and
substance reasonably satisfactory to Agent that the following UCC financing
statements naming Victory Medical Center Houston, LP, as debtor, have been
terminated: (A) file no. 14-0023553932 filed with the Texas Secretary of State
on July 24, 2014 in favor of Signature Financial LLC and Bank of the West and
(B) file no. 14-0028289165 filed with the Texas Secretary of State on September
4, 2014 in favor of Signature Financial LLC and Bank of the West.

SECTION 8     [RESERVED].

SECTION 9     ADDITIONAL COVENANTS AND PROVISIONS OF GENERAL APPLICATION

            9.1        Effect of this Amendment. Except for the amendments,
consents, and waivers expressly set forth and referred to in Section 2, Section
3, and/or Section 4, no other changes or modifications to the Loan Documents are
intended or implied and in all other respects the Loan Documents are hereby
specifically ratified and confirmed by all parties hereto as of the date hereof.
In the event of any conflict between the terms of this Amendment and the other
Loan Documents, the terms of this Amendment shall control. Nothing in this
Amendment is intended, or shall be construed, to constitute a novation or an
accord and satisfaction of any Credit Party’s Obligations under or in connection
with the Credit Agreement or any of the other Loan Documents or to modify,
affect or impair the perfection or continuity of Agent’s security interests in,
security titles to or other Liens on any Collateral for the Obligations. The
Credit Agreement and this Amendment shall be read and construed as one
agreement. Agent and Lenders hereby notify the Credit Parties that, effective
from and after the date of this Amendment, Agent, and Lenders intend to enforce
all of the provisions of the Loan Documents and that Agent and Lenders expect
that the Credit Parties will strictly comply with the terms of the Loan
Documents from and after this date.

-6-

--------------------------------------------------------------------------------

            9.2        Costs and Expenses. The Credit Parties absolutely and
unconditionally agree to pay to Agent, on demand by Agent at any time and as
often as the occasion therefore may require, all reasonable and documented fees
and out-of-pocket disbursements of any counsel to Agent in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements delivered in connection herewith and reasonable expenses which shall
at any time be incurred or sustained by Agent or any of its respective
directors, officers, employees or agents as a consequence of or in any way in
connection with the preparation, negotiation, execution, or delivery of this
Amendment and any agreements prepared, negotiated, executed or delivered in
connection herewith.

            9.3        Further Assurances. The parties hereto shall execute and
deliver such additional documents and take such additional action as may be
necessary or reasonably desirable to effectuate the provisions and purposes of
this Amendment.

            9.4        Binding Effect. This Amendment shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

            9.5        Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other document
furnished in connection with this Amendment shall survive the execution and
delivery of this Amendment and the other documents delivered in connection
therewith, and no investigation by Agent or any Lender shall affect the
representations and warranties or the right of Agent or the Lenders to rely upon
them.

            9.6        Releases by Credit Parties. As a material inducement to
Agent and the Lenders to enter into this Amendment and to grant concessions to
the Credit Parties, all in accordance with and subject to the terms and
conditions of this Amendment, each Credit Party:

            (a)        Does hereby remise, release, acquit, satisfy and forever
discharge Agent and the Lenders and their subsidiaries and affiliates, and all
of their respective past, present and future officers, directors, employees,
agents, attorneys, representatives, participants, heirs, successors and assigns
(each a “Releasee” and collectively, the “Releasees”) from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, arguments, liabilities, obligations, expenses,
damages, judgments, executions, actions, claims, demands and causes of action of
any nature whatsoever, whether at law or in equity, either now accrued or
hereafter maturing or whether known or unknown, which any Credit Party now has
or hereafter can, shall or may have by reason of any manner, cause or things,
from the beginning of the world to and including the date of this Amendment, in
each case, with respect to matters arising out of, in connection with or related
to:

            (i)        any and all obligations owed or owing to any Releasee
under any document evidencing financial arrangements by, among and between such
Releasee and any Credit Party, relating to the Credit Agreement, and including,
but not limited to, the administration or funding thereof;

-7-

--------------------------------------------------------------------------------

            (ii)       the Credit Agreement and indebtedness evidenced and
secured thereby; or

            (iii)      any other agreement or transaction between any Credit
Party and any Releasee entered into in connection with the Credit Agreement.

            (b)        Does hereby covenant and agree never to institute or
cause to be instituted or continued prosecution of any suit or other form of
action or proceeding of any kind or nature whatsoever against any Releasee by
reason of or in connection with any of the foregoing matters, claims or causes
of action; provided, however, that the foregoing release and covenant not to sue
shall not apply to any claim arising after the date of this Amendment with
respect to acts, occurrences or events after the date of this Amendment; and,
further provided that the foregoing release and covenant not to sue shall not
apply to any rights or claims, if any, of any third party creditors of any
Credit Party. If any Credit Party or any of its successors, assigns, or
designees violates the foregoing covenant, such Credit Party and its successors,
assigns, and designees, jointly and severally agree to pay, in addition to such
other damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

            (c)        Does hereby expressly acknowledge and agree that the
covenants and agreements of Agent and the Lenders contained in this Amendment
shall not be construed as an admission of any wrongdoing, liability or
culpability on the part of Agent or any Lender or as any admission by Agent or
any Lender of the existence of claims by any Credit Party against Agent, the
Lenders or any other Releasee. Each Credit Party, Agent and the Lenders
acknowledge and agree that the value to the Credit Parties of the covenants,
consents and agreements on the part of Agent and the Lenders contained in this
Amendment substantially and materially exceed any and all value of any kind or
nature whatsoever of any claims or other liabilities waived or released by the
Credit Parties.

            (d)        Notwithstanding anything contained in this Amendment, the
general release set forth in this Amendment shall not extend to and shall not
include any duties or obligations of Agent or the Lenders in the Credit
Agreement as modified by this Amendment or in any of the other Loan Documents.

            9.7        Entire Agreement. This Amendment (together with the other
Loan Documents) expresses the entire understanding and agreement of the parties
hereto with respect to the subject matter hereof and supersedes all prior
understandings, negotiations, correspondence and agreements of the parties
regarding such subject matter.

            9.8        GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN ALL MATTERS ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS
AMENDMENT, INCLUDING, ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE
AND ENFORCEMENT (INCLUDING, ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING
OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST).

            9.9        Incorporation of Credit Agreement Provisions. The
provisions contained in Sections 9.13, 9.14, 9.16, 9.18(b), 9.18(c), 9.18(d),
9.19, 9.23, and 9.24 of the Credit Agreement are incorporated herein by
reference to the same extent as if reproduced herein in their entirety.

-8-

--------------------------------------------------------------------------------

            9.10      Counterparts. This Amendment may be executed in any number
of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart. Delivery of an executed signature page of
this Amendment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart hereof.

[Signature Pages to Follow]

-9-

--------------------------------------------------------------------------------

                          IN WITNESS WHEREOF, the parties have caused this
Amendment to be duly executed by their respective duly authorized officers, as
of the date first above written.

  HEALTHCARE FINANCIAL SOLUTIONS, LLC (as the successor in interest to GENERAL
ELECTRIC CAPITAL CORPORATION), as Administrative Agent, a Lender, and Swingline
Lender           By: /s/ R. Hanes
Whiteley                                                         Name: R. Hanes
Whiteley   Title: Duly Authorized Signatory

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  BORROWER:       NORTHSTAR HEALTHCARE   ACQUISITIONS, L.L.C.           By: /s/
Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  CREDIT PARTIES:       NORTHSTAR HEALTHCARE HOLDINGS, INC.       By: /s/
Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel       NOBILIS HEALTH CORP.       By:
/s/ Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  NORTHSTAR HEALTHCARE NORTHWEST HOUSTON MANAGEMENT, LLC


  By: Northstar Healthcare Acquisitions, L.L.C.,   its sole manager       By:
/s/ Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel


  NORTHSTAR HEALTHCARE MANAGEMENT COMPANY, LLC


  By: Northstar Healthcare Acquisitions, L.L.C.,   its sole member       By: /s/
Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel


  NORTHSTAR HEALTHCARE SURGERY CENTER – HOUSTON, LLC


  By: Northstar Healthcare Acquisitions, L.L.C.,   its sole member       By: /s/
Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel


  NORTHSTAR HEALTHCARE SURGERY CENTER – SCOTTSDALE, LLC


  By: Northstar Healthcare Acquisitions, L.L.C.,   its sole manager       By:
/s/ Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel


  NORTHSTAR HEALTHCARE SUBCO, L.L.C.       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  NORTHSTAR HEALTHCARE LIMITED PARTNER, L.L.C.       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel       NORTHSTAR HEALTHCARE GENERAL PARTNER,
L.L.C.       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel       THE PALLADIUM FOR SURGERY – DALLAS, LTD.


  By: Northstar Healthcare General Partner,   L.L.C., its sole general partner  
By: /s/ Matthew K. Maruca                                                     
Name: Matthew K. Maruca   Title: General Counsel


  ATHAS HEALTH LLC


  By: Northstar Healthcare Subco, L.L.C., its sole member       By: /s/ Matthew
K. Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel


  ATHAS ADMINISTRATIVE LLC


  By: Athas Health LLC, its sole member       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel


  ATHAS HOLDINGS LLC


  By: Athas Health LLC, its sole member       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  FIRST NOBILIS HOSPITAL MANAGEMENT, LLC       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel       NOBILIS HEALTH MARKETING, LLC       By:
/s/ Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel       PEAK SURGEON INNOVATIONS, LLC  
    By: /s/ Matthew K. Maruca                                                   
  Name: Matthew K. Maruca   Title: General Counsel       PEAK NEUROMONITORING
ASSOCIATES – TEXAS II, LLC       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel           NOBILIS SURGICAL ASSIST, LLC       By:
/s/ Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel       SOUTHWEST HOUSTON SURGICAL
ASSIST, LLC       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel       SOUTHWEST FREEWAY SURGERY CENTER, LLC    
  By: /s/ Matthew K. Maruca                                                     
Name: Matthew K. Maruca   Title: General Counsel

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  CENTRAL MEDICAL SOLUTIONS, LLC       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel       PERIMETER ROAD SURGICAL HOSPITAL, LLC    
  By: /s/ Matthew K. Maruca                                                     
Name: Matthew K. Maruca   Title: General Counsel

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------


  HERMANN DRIVE SURGICAL HOSPITAL, LP


  By: Northstar Healthcare General Partner,   L.L.C., its sole general partner  
    By: /s/ Matthew K.
Maruca                                                       Name: Matthew K.
Maruca   Title: General Counsel


  KUYKENDAHL ROAD SURGICAL HOSPITAL, LLC       By: /s/ Matthew K.
Maruca                                                      Name: Matthew K.
Maruca   Title: General Counsel       PREMIER HEALTH SPECIALISTS, LLC       By:
/s/ Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel       CONCERTIS, LLC       By: /s/
Matthew K. Maruca                                                      Name:
Matthew K. Maruca   Title: General Counsel

NORTHSTAR HEALTHCARE ACQUISITIONS, L.L.C.
SIXTH AMENDMENT TO CREDIT AGREEMENT
SIGNATURE PAGE


--------------------------------------------------------------------------------